On Rehearing
PER CURIAM.
Appellant argues that the complaint (Count A, the only one submitted to the jury) is subject to Ground 7 of his demurrer. This ground “For that the plaintiff’s complaint fails to state a cause of action.” is general. We will not put the trial court in error on this ground for overruling the demurrer. § 236, Title 7, Code 1940; United Ins. Co. of America v. Pounders, 279 Ala. 410, 186 So.2d 125; 16 Ala. Digest Pleading «=221. ,
It was not necessary to claim punitive damages in Count A. Sparks v. McCrary, 156 Ala. 382, 47 So. 332, 22 L.R.A., N.S., 1224; Black v. Hankins, 6 Ala.App. 512, 60 So. 441; Birmingham Waterworks Co. v. Brooks, 16 Ala.App. 209, 76 So. 515. We also observe that appellant did not except to the court’s oral charge on the question of punitive damages.
Application for rehearing is overruled.
The foregoing opinion was prepared by Bowen W. Simmons, Supernumerary Circuit Judge, and adopted by the court as its opinion.
Application overruled.
LIVINGSTON, C. J., and LAWSON, MERRILL and COLEMAN, JJ., concur.